PRESENT: CHESTER J. STRAUB, RICHARD C. WESLEY, DEBRA ANN LIVINGSTON, Circuit Judges.
SUMMARY ORDER
Plaintiff-Appellant the Shinnecock Indian Nation (“Nation”) appeals from a judg*55ment of the United States District Court for the Eastern District of New York, granting Defendants-Appellees’ motion to dismiss the Nation’s action arising under federal common law and the Nonintercourse Act, 25 U.S.C. § 177 (“NIA”). See Shinnecock Indian Nation v. New York, No. 05-CV-2887 TCP, 2006 WL 3501099 (E.D.N.Y. Nov. 28, 2006). We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.1
The District Court held that the Nation’s claims are foreclosed by the equitable considerations, ' including laches, crystallized in City of Sherrill v. Oneida Indian Nation of New York, 544 U.S. 197, 125 S.Ct. 1478, 161 L.Ed.2d 386 (2005), and Cayuga Indian Nation of New York v. Pataki, 413 F.3d 266 (2d Cir.2005). See Oneida Indian Nation of New York v. Cnty. of Oneida, 617 F.3d 114, 117 (2d Cir.2010) (confirming applicability of equitable defenses to ancient possessory land claims). We find no error in the District Court’s holding.
The Nation argues that Cayuga, 413 F.3d 266, and Oneida, 617 F.3d 114, are abrogated by Petrella v. Metro-Goldwyn-Mayer, Inc., — U.S. -, 134 S.Ct. 1962, 188 L.Ed.2d 979 (2014). This argument is foreclosed by Stockbridge-Munsee Community v. New York, 756 F.3d 163, 166 (2d Cir.2014) (per curiam), cert. denied, — U.S. -, 135 S.Ct. 1492, 191 L.Ed.2d 430 (2015), which specifically addressed this question.
We have considered all of the Nation’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the judgment of the District Court is AFFIRMED.

. We review de novo a district court’s dismissal of a complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), construing the complaint liberally, accepting all well-pled factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor. Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). Dismissal is appropriate if the complaint fails to state a claim that is "plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (internal quotation marks omitted). When the district court takes notice of facts outside a complaint, we review that decision for abuse of discretion. Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 424 (2d Cir.2008).